DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorrieri, US 2009/0120045 (Gorrieri), in view of Jones et al., US 5,400,569 (Jones), and further in view of Sorenson et al., US 2003/0159401 A1 (Sorenson).
Regarding Claim 1, Gorrieri discloses, A working process of a machine for wrapping products in packages, carried out with a thermoplastic material film (4) from a reel (para 8), comprising: 
- a loading station (2) for the products (P) to be packaged; 
(101,201) with 
- a horizontally mobile pusher (3) for pushing a bundle of products (P) from the loading station (2) through the mandrel (101,201); 
- a conveyor (2), the working process comprising the following operating steps: 
	Gorrieri does not disclose, 
- a hollow mandrel (101, 201) with a relative forming shoulder;
- a sealing device for forming a seal of the longitudinal edges of the film (4); 
- a sealing and transversal cutting assembly formed by two vertically mobile elements mounted on a horizontally mobile primary carriage; 
- a secondary carriage carried by the primary carriage; 
- reducing a transversal section of the mandrel (101,201) to be smaller than a transversal dimension of the bundle of products (P); 
- positioning the sealing device in a position for sealing the overlapped longitudinal edges of the film (4) while forming a new tubular film (4) casing; 
- arranging the elements of the assembly in a closed position on the head portion of the new tubular film casing and on the tail portion of the tubular film casing of a finished package.
- and conveying of said new tubular film (4) casing, by the movement of the primary carriage  away from the mandrel (101,201), and repeating the preceding steps so that the product (P) placed inside the tubular casing by the mandrel (101,201) is wrapped in a tight adherent manner due to the elastic retraction of the film (4) of tubular casing, 
characterized in that when the sealing and cutting assembly is in the stop end position away from the mandrel (101,102), the longitudinal sealing devices in the rest position, 
the elements of the assembly open, and the mandrel (101,201) transversally widens, appropriately widening the length of the tubular film casing arranged outside of the mandrel (101,102) itself and the bundle of products (P) present in the loading station (2) is slightly compressed to allow the bundle to enter inside the mandrel (101,201) 
film (4) casing, the mandrel (101,201) transversally reduces and the pusher (3) starts the step of moving backwards so as to arrive upstream of the loading station (2) so it can start a new packaging cycle.

	However, Jones teaches, 
- a hollow mandrel (101, 201) with a relative forming shoulder (5); 
- a sealing device (15) for forming a seal (FIG. 8, 304, 304’) of the longitudinal edges of the film (4); 
- a sealing (15) and transversal cutting assembly (FIG. 3, #17,18, 23A, Col. 5, lines 28-30) formed by two vertically mobile elements (FIG. 3, 19, 20)
- reducing the transversal section of the mandrel (101,201) to a diameter smaller than the diameter (FIG. 1, #7, Col. 5, line 4]) of the bundle of products (P) 
- positioning the sealing device (15) in a position (FIG. 5, #15, 16, Col. 5, lines 54-56)for sealing the overlapped longitudinal edges of the film (4) while forming a new tubular film (4) casing; 
- arranging the elements (19, 20) of the assembly (17,18,19,20) in a closed position on the head portion of the new tubular film casing and on the tail portion of the tubular film casing of a finished package (FIGS. 3, 5 & 6, #s 17, 18, 19, & 20, Col. 6, lines 31-38).
characterized in that when the sealing (Fig. 4, #15) and cutting assembly (FIG. 3, #17, 18) is in the stop end position away from the mandrel (101,102), the longitudinal sealing device (15) is in the rest position, 
the elements (19, 20) of the assembly  (17,18,19,20) open, and the mandrel (101,201) transversally widens, appropriately widening the length of the tubular film casing arranged outside of the mandrel (101,102) itself and the bundle of products (P) present in the loading station (2) is slightly compressed to allow the bundle to enter inside the mandrel (101,201) (FIG. 1, #s 4, 5, and 7, Col. 4, lines 59-64)
(17, 18) that pinch the tubular film (4) casing, the mandrel (101,201) transversally reduces and the pusher (3) starts the step of moving backwards so as to arrive upstream of the loading station (2) so it can start a new packaging cycle (FIG. 4, #40, 41, & 43, Col. 6, lines 41-43)
	Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Gorrieri and Jones before the effective filing date of the invention to modify the transversal sealing assembly as taught by Gorrieri (FIG. 4-6, para [0008]) to include the transversal assembly that includes a forming shoulder Jones (Jones, 5), sealing device (Jones, 15), and cutting assembly (Jones, 17, 18) as taught by Jones, and since Jones (Col. 7, lines 7-8) suggest that such a modification provides an increase in efficiency of  the apparatus that includes of sealing and cutting the film as shaped by the mandrel with a shoulder (Jones, FIG. 1, #4, 5, 7 and 15): because Jones teaches these structures that is known in the art and beneficial, thereby providing the motivation, to modify the transversal sealing assembly as taught by Gorrieri with the sealing components as taught by Jones (FIG. 1, #4, 5, 7 and 15) to increase the wrapping efficiency (Col. 7, lines 7-8).
	
Furthermore, Sorenson teaches,
- a secondary carriage (72, 73) carried by the primary carriage (78, 79);
- and conveying of said new tubular film (4) casing, by the movement of the primary carriage (78, 79) away from the mandrel (101,201), and repeating the preceding steps so that the product (P) placed inside the tubular casing by the mandrel (101,201) is wrapped in a tight adherent manner due to the elastic retraction of the film (4) of tubular casing, (FIGS. 4-21, para [0028, 0033, 0051])
 Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Gorrieri/Jones and Sorenson before the effective filing date of the invention to modify the transversal sealing assembly as taught by Gorrieri/Jones (FIG. 4-6, para [0008]) to include the transversal assembly that includes a secondary (Sorenson, 72, 73) and primary carriage (Sorenson, 78, 79) as taught by Sorenson, and since Sorenson (para [0006]) provides reduced cost, improved product control, and higher (78, 79) and secondary (72, 73) carriages as taught by Sorenson so as to increase the wrapping production process at reduced cost (para [0006]).

	Regarding Claim 2, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Jones teaches, characterized in that in the start position next to the mandrel (101,102), the elements (19, 20) of the sealing (15) and cutting assembly (17, 18) partially closes with only the active pressing devices pinching the film (FIG. 7, Col. 4, lines 49-50), and the sealing operations of the tail (FIG. 7, rear of 51B) of the finished package (FIG. 7, 51B), and the seal (FIG. 6, #46 front) of the head of the new tubular film casing (FIG. 5, #41) and the relative cut between the two seals (FIG. 6, #46 front & back) are performed while the assembly (17, 18) is moving away from the mandrel(101,102).

	Regarding Claim 3, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Jones teaches, characterized in that in the start position next to the mandrel (101,102) the elements (19, 20) of the assembly (17, 18) completely closed, achieving the seal of the tail of the finished package (FIG. 7, 51B back), the seal of the head of the new tubular film (4) casing and the relative cut between the two seals (FIG. 6, #46).

	Regarding Claim 4, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed. As discussed, Sorenson further teaches, characterized in that during the retraction step of the primary carriage (FIG. 7, #78, 79 para [0051]) towards the mandrel (101,102), the secondary carriage (FIG. 7, #72, 73, para [0051]) intervenes to almost completely close the transversal opening (58) of the top branch of the conveyor (2), so that the new package (P) subsequently produced can be correctly supported by the conveyor (2) and the primary carriage (78, 79) and the assembly (17, 18) (FIG. 10, para [0054]) towards the mandrel (101,102) while the pusher (3) advances, pushing the bundle of products (P) inside the mandrel (101,102) itself.

	Regarding Claim 5, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Sorenson further teaches, characterized in that when the pusher (2) has arrived at the end stop (301), advancing and pushing the bundle of products (P) of the new package (FIG. 4, 41) against the head end (FIG. 1, #7) of the tubular film (4) casing closed by the transversal seal (15, Col. 5, lines 10-12) and the carriage (78, 79) and the assembly (17,18) have both arrived at the end of their retraction  in the proximity of the mandrel (101,102), the secondary carriage (72, 73) goes to a backwards position (FIGs. 10 & 19, para [0053] towards the right for widening the opening (58) of the top branch of the conveyor (2), thus freeing the operating space for the vertical and auto-centering movement of the elements (19, 20) of the sealing and cutting assembly (17, 18) equipped with pressing devices (19,20) and, before the intervention of said elements (17, 18), on the sides of the tubular film (4) casing between the mandrel (101,102) and the new package (FIG. 21, #36B) lateral folding units intervene which make recessed bellows (Para [0050]).

	Regarding Claim 6, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Jones further teaches, characterized in that for achieving an even narrower tubular film (4) casing (FIG. 4A, #60, Col. 6, lines 64-65), the elements (5, 4, 7, & 6) that form the mandrel (101,102) must be adjusted in height (7), at least with its upper components.

	Regarding Claim 7, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Jones further teaches, characterized in that the modifications for closing and opening the transversal section of the mandrel are achieved according to the shape/size of the products to be packaged (Col. 3, lines 17-19, Col. 4, lines 27-29).

Regarding Claim 8, as combined, Gorrieri/Jones, in further view of Sorenson teaches as previously claimed.  As discussed, Jones further teaches, characterized in that the process can be applied on both a wrapping machine (FIG. 1, Abstract) provided with a mandrel (101,102) that does not have channels and a wrapping machine provided with a mandrel (101,102), that has longitudinal channels used to quickly expel the pressurized air that tends to form in the packages during the insertion of the product (P) to be packaged therein.
 Note that the language “can be applied” is a recitation of functional language.  A recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim.  In this case, the method of, as combined, Gorrieri/Jones in further view of Sorenson, are fully capable of being applied to the two machines in the claim.

Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 17 Aug 2021, with respect to the Drawings, Specification, and Claims have been fully considered and are persuasive.  The objections of the Drawings, Specification, and Claims 1-8 has been withdrawn. 

Applicant’s Argument and Examiner’s Response
Applicant's arguments filed 17 Aug 2021 have been fully considered but they are not persuasive. Applicant’s argument filed on 17 Aug 2021 that Jones, or any other reference, in that the “working process” of the mandrel does not reduce the transversal section of the mandrel to be smaller than that of the transversal section of the products.
This is not persuasive since Jones teaches a reduction in the transversal section during the working process as the products proceed along the wrapping process.  The reference to Jones, Col. 5, lines 4, #7, refers to the location of the process, not the transversal dimension of at the flare (7) that also .




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        16 Sep 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731